Citation Nr: 1102057	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1954 to December 
1974.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of December 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay, another opinion 
is needed to determine whether the Veteran's hearing loss and 
tinnitus onset in service or are causally related to service.  
The Board acknowledges that the record currently includes an 
opinion.  The January 2005 VA opinion is not adequate for 
adjudicative purposes, however, as it is not supported by a 
detailed rationale:  the examiner does not discuss the evidence 
of an in-service worsening of the Veteran's hearing (as shown by 
the entrance and separation examinations, specifically at 4000 
Hertz in the right ear and 500 Hertz in the left ear) or the in-
service noise exposure, and it appears that the examiner's 
opinion was based solely on a determination that the Veteran had 
normal hearing at separation.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008); Hensley v. Brown, 5 Vet .App. 155 
(1993).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to a VA 
audiologist for an opinion as to the likely 
etiology of the currently demonstrated 
hearing loss and tinnitus.  After reviewing 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the Veteran's hearing 
loss is related to service.  The examiner 
should also offer an opinion as to whether 
it is at least as likely as not that the 
Veteran's tinnitus is related to service or 
the hearing loss.  The examiner is reminded 
that normal audiological findings at 
separation are not determinative.  A 
rationale for any expressed is requested, 
particularly with discussion of the in-
service audiometric findings and in-service 
noise exposure.  

2.  Thereafter, readjudicate the 
appellant's claims.  If the benefits sought 
on appeal remain denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

